Citation Nr: 1803195	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  14-21 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disability.   .

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), and to include as secondary to a service connected hand/wrist disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 2002 to April 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2011; a statement of the case was issued in April 2014; and a substantive appeal was received in June 2014.   

The Veteran presented testimony at a Board hearing in December 2016.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that in addition to his active duty service, he served in the Army Reserves from 2006 to 2011.  He testified that the records from this period of service are not complete.  The Board finds that appropriate attempts should be made to obtain these records.  

The Veteran also testified that he believes that his psychiatric disability was caused by, or is being aggravated by, his service connected hand/wrist disability.  He claimed that the limitation of work is causing increased stress.  The RO should schedule the Veteran for a VA examination for the purpose of determining the nature and extent of his psychiatric disability, to include whether it is secondary to his service-connected disabilities.

The Veteran testified that his hypertension is due to the increased stress caused by his psychiatric disability.  If it is determined that the Veteran's psychiatric disability is related to service, or if the Army Reserve records indicate elevated blood pressure readings, then the Veteran should be scheduled for a VA examination for the purpose of determining the nature and extent of his hypertension.  Additionally, if the Army Reserve records reflect findings attributed to a low back or knee disability, then the Veteran should be scheduled for a VA examination purpose of determining the nature and extent of his low back and knee disabilities.
   
Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service department and/or records custodian(s) and request copies of the Veteran's complete Army Reserve records.

2.  Schedule the Veteran for a VA psychiatric examination for the purpose of determining the nature and etiology of the Veteran's psychiatric disability.  The examiner is to review the claims file to become familiar with the Veteran's pertinent medical history.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

Additionally, the examiner is to provide an opinion as to whether any psychiatric disorder was (1) was caused by, or (2) aggravated by, his service-connected right hand/wrist disability and the physical limitations that it causes to the Veteran or any other service-connected disability.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

3.  If the Veteran's psychiatric disability is found to be related to service, or if the Veteran's Army Reserve Records contain findings of increased blood pressure, then schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of the Veteran's hypertension.  The examiner is to review the claims file to become familiar with the Veteran's pertinent medical history.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.

Additionally, the examiner is to provide an opinion as to whether any current hypertension was (1) was caused by, or (2) aggravated by, his psychiatric disability.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

4.  If the Veteran's Army Reserve Records contain findings attributed to a low back or knee injury, then schedule the Veteran for a VA examination for the purpose of determining the nature and etiology of his low back and knee disabilities.  The examiner is to review the claims file to become familiar with the Veteran's pertinent medical history.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that any disability began during or is causally related to service.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  Additionally, a comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

5.  After completion of the above, then readjudicate the issues on appeal and determine if the benefits sought can be granted.  If any benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


